DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 November 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 12, 13, 17-24, 26-29, 32, 33, 36, 39, 40, 42, 43, 46, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichstaedt et al., USPN 2013/0029768.
With regard to claim 1 Eichstaedt discloses a system for managing use of a personal information about a user (abstract), including an application component 
With regard to claims 2, 4, 13, and 19, Eichstaedt discloses the system of claim 1, as outlined above, and further discloses presenting an offer to the user in exchange for granting permission (the contest feature, 0093).
With regard to claim 3, Eichstaedt discloses the system of claim 1, as outlined above, and further discloses the access can be limited (0089), or denied (0126).
With regard to claim 6, Eichstaedt discloses the system of claim 1, as outlined above, and further discloses the information can include age (0155).
With regard to claims 7 and18, Eichstaedt discloses the system of claim 1, as outlined above, and further discloses the information can be used for market segmentation (0156).
With regard to claim 8, Eichstaedt discloses the system of claim 1, as outlined above, and further discloses the permission could be based on the residential location of the user (0089).

With regard to claims 12, 17, 20, and 32, Eichstaedt discloses the system of claim 1, as outlined above, and further discloses the sending emails would require personal information, and the policy is to not share personal information without permission (0154).
With regard to claims 21-24 and 26-29, Eichstaedt discloses the system of claim 1, as outlined above, and further discloses remote servers that maintain the privacy policy (social network server 130, Fig.1), and servers that receive the information (contest server 140, Fig.1).
With regard to claims 33, 35, 39, 40, 42, 43, and 46, Eichstaedt discloses the system of claim 1, as outlined above, and further discloses the application runs on a user device (0053, 0170).
With regard to claim 47, Eichstaedt discloses the system of claim 1, as outlined above, and further discloses the permission is based on the type or intended use of the data (scope, 0089).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 11, 14-16, 25, 30, 31, 34, 35, 37, 38, 41, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Eichstaedt in view of Marks et al., USPN 2003/0167202.
With regard to claims 5, 25, and 37, Eichstaedt discloses the system of claim 1, as outlined above, but does not disclose exchanging the personal data permission for reduced advertisements. Marks discloses a similar system of exchanging access to personal information for a service (0014, 0024), and discloses the service can be a reduction on advertisements (0027). It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, to offer the user of Eichstaedt other promotions, such as the reduced advertising of Marks, in exchange for personal data for the stated motivation of Eichstaedt, to gain permission to access to user personal information (0093).
With regard to claims 10, 11, 30, 31, 34, 35, 44, and 45, Eichstaedt in view of Marks discloses the system of claim 5, as outlined above, and Marks further discloses displaying different permission types to the user in a matrix (0027) on a web page (0026), each having a specified value (0027). It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, to implement the addition information permission of Marks in the system of Eichstaedt for the stated motivation of 
With regard to claims 14 and 38, Eichstaedt in view of Marks discloses the system of claim 5, as outlined above, and Marks further discloses allowing the user to pay for the contest either with data or with money (0024). It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, to implement the addition payment option of Marks in the system of Eichstaedt for the motivation of increasing profitability.
With regard to claims 15, 16, and 41, Eichstaedt in view of Marks discloses the system of claim 5, as outlined above, but neither discloses using the personal information for more than one thing. The examiner takes official notice that it is well known in the art for personal information to be sold to a third party. It would have been obvious for one of ordinary skill in the art, prior to the instant filing date, to allow the user of Eichstaedt in view of Marks to choose other uses of personal data in the questionnaire of Marks (0027) for additional value, for the stated motivation of Marks, to allow the user more value for his data (0027).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10075451. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.
Claims 1-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10476884. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434